In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-03-379 CV

____________________


IN RE NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, 
PENNSYLVANIA, THE INSURANCE COMPANY OF THE
STATE OF PENNSYLVANIA, AMERICAN HOME ASSURANCE COMPANY,

AIG RISK MANAGEMENT, INC., AND

AMERICAN INTERNATIONAL GROUP, INC.




Original Proceeding



MEMORANDUM OPINION (1)
	On August 15, 2003, relators filed their petition for mandamus.  Relators and the
real parties in interest informed the Court that the issues presented in the relators' petition
for mandamus are now moot.  Accordingly, our order granting temporary relief is
VACATED.  The writ is denied without reference to the merits of the issues presented in
the petition and without prejudice to refiling in the event of renewed or future controversy. 
Costs are assessed against the incurring party.
										PER CURIAM

Opinion Delivered September 11, 2003
Before McKeithen, C.J., Burgess and Hill (2), JJ.
1. Tex. R. App. P. 47.4.
2. The Honorable John Hill, sitting by assignment pursuant to Tex. Gov't Code
Ann. § 74.003(b) (Vernon 1998).